688 N.W.2d 80 (2004)
GREEN
v.
KNAZIK.
124484.
Supreme Court of Michigan.
October 25, 2004.
SC: 124484. COA: 233482.
By order of December 30, 2003, the application for leave to appeal was held in abeyance pending the decisions in Jenkins v. Patel (Docket No. 123957, Shinholster v. Adams (Docket No. 123721), and Shinholster v. Annapolis Hospital (Docket No. 123720). On order of the Court, the opinions having been issued on July 26, 2004, 471 Mich. 158, 684 N.W.2d 346 (2004), and July 30, 2004, 471 Mich. 540, 685 N.W.2d 275 2004), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of the issue relating to the cap on noneconomic damages in light of Jenkins and Shinholster. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.